Citation Nr: 0935230	
Decision Date: 09/18/09    Archive Date: 09/23/09

DOCKET NO.  06-20 516	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. H. Stubbs, Associate Counsel 




INTRODUCTION

The Veteran served on active duty in the U.S. Navy from 
November 1966 to August 1970, and in the U.S. Air Force from 
July 2003 to January 2005.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO).

The Board notes that the Veteran has raised a claim of 
entitlement to service connection for coronary artery 
disease.  Such matter is REFERRED to the RO for appropriate 
action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Unfortunately, a remand is required in regards to the 
Veteran's service connection claim.  Although the Board 
sincerely regrets the additional delay, it is necessary to 
ensure that there is a complete record upon which to decide 
the Veteran's claim so that he is afforded every possible 
consideration.

In May 2008 the Board issued a remand to the RO which 
requested that the Veteran's service treatment records for 
his period of service from November 1966 to August 1970 be 
obtained through official sources.  Though a request was made 
for verification of this period of service (and the service 
was verified), it does not appear that a request was made to 
obtain any records from this period of service.  The Board is 
obligated by law to ensure that the RO complies with its 
directives, 
as well as those of the United States Court of Veterans 
Appeals (Court).  The 
Court has stated that compliance by the Board or the RO is 
neither optional nor discretionary.  Where the remand orders 
of the Board are not complied with, the Board errs as a 
matter of law when it fails to ensure compliance.  Stegall v. 
West, 11 Vet. App. 268 (1998).  As such, this case is 
remanded so that an attempt can be made to obtain the 
Veteran's service treatment records from his first period of 
service.

Additionally, the service treatment records from the 
Veteran's second period of service note that the Veteran was 
being treated for hypertension with medication at the time of 
entrance on active duty.  However, no private treatment 
records dating prior to or subsequent to his second term of 
duty have been associated with the claims file.  Though the 
Veteran did not respond to an October 2008 request to provide 
release forms or any pertinent records, as the claim is being 
remanded, a request that the Veteran provided information 
concerning this prior treatment and a release from to obtain 
such records should again be made. 

Accordingly, the case is REMANDED for the following action:

1.  Attempt to obtain the Veteran's 
service treatment records for his period 
of service with the Navy from November 
1966 to August 1970 through official 
sources.

2.  Ask the Veteran to provide the names 
and addresses of all medical care 
providers who have treated him for 
hypertension.  After securing the 
necessary releases, such records should be 
requested. 

3.  Thereafter, readjudicate the claim.  
If the benefits sought on appeal remain 
denied, the Veteran and his representative 
should be issued a supplemental statement 
of the case, and given an opportunity to 
respond before the case is returned to the 
Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




